DETAILED ACTION

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/869,582 filed on January 12, 2018.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on October 23, 2019, July 21, 2020, and May 4, 2021 were filed after the mailing date of the application on July 30, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings

The replacement drawings were received on January 21, 2021.  These drawings are accepted.

Allowable Subject Matter

Claims 1-24 are allowed.

The following is an examiner’s statement of reasons for allowance:  The present invention relates to a system and method of scaling half-precision floating point tensors for training deep neural networks.  Prior art includes McGuire et al. (US 2014/0176575) which disclose a graphics processor (Figure 2, parallel processing unit (PPU) 200, where [0032] notes PPU 200 may be a graphics processing unit (GPU)) comprising: a memory controller (memory interfaces 280, where [0030] notes memory interfaces 280 implement 16, 32, 64, 128-bit data buses for high speed data transfer from memories 204); a level-two (L2) cache memory (L2 cache 265) coupled with the memory controller (memory interfaces 280); and a multiprocessor (streaming multiprocessors (SMs) 250) coupled with the memory controller (memory interfaces 280), the multiprocessor having a single instruction, multiple thread (SIMT) architecture including hardware multithreading ([0029] notes the PPU 200 implements a SIMT (single-instruction, multiple thread) architecture), the multiprocessor to execute parallel threads of instructions associated with a command stream ([002] notes each streaming multiprocessor 250 is configured to execute a plurality of threads, each thread is an instantiation of a set of instructions executing within a particular SM 250), the multiprocessor including a set of functional units to execute at least one of the parallel threads of the instructions (Figure 3 further illustrates each SM 250 comprises a plurality of functional units including (L) processing cores 350, (M) double precision units (DPUs) 351, (N) special function units (SFUs) 352, and (P) load/store units (LSUs) 353, where [0037] notes threads are scheduled as groups of parallel threads (e.g. warps) to the various functional units).  Chetlur et al. (US 2016/0062947) (cited in the Information Disclosure Statement filed October 23, 2019) disclose a similar system to that of McGuire above, where the method is directed to performing multi-convolution operations in the parallel processing system, e.g. PPU described above.  Additional prior art includes Koster et al. (US 2017/0316307) which disclose a system implemented as a multiprocessor architecture for executing tensor instructions, such as instructions for performing a neural network computation; and Bruestle et al. (US 2017/0200094) which disclose a system comprising a hardware accelerator including a plurality of operational units supporting instruction sets specific to machine learning, including optimizations for performing tensor operations and convolutions.  However, the prior art cited fails to specifically teach or suggest, singly or combined, the limitations of independent claims 1, 9, and 14 as recited as a whole, more specifically, “wherein the set of functional units include a mixed precision tensor processor to perform tensor computations to generate loss data, wherein the loss data is stored as a floating-point data type and scaled by a scaling factor to enable a data distribution of a gradient tensor generated based on the loss data to be represented by a 16-bit floating point data type” as recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612